 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10

11        TREMAYNE CARROLL,                               Case No.: 20-cv-00010-BAS-BGS
12                                      Petitioner,       ORDER DISMISSING PETITION
13           v.                                           WITHOUT PREJUDICE

14        POLLARD, Warden, STATE OF
          CALIFORNIA, et al.,
15
                                    Respondents.
16

17           Petitioner Tremayne Carroll, a state prisoner incarcerated at the R.J. Donovan
18   Correctional Facility (“RJD”) in San Diego, California, and proceeding pro se, has
19   submitted a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Pet., ECF
20   No. 1.) Petitioner seeks a preliminary injunction and temporary restraining order, asserting
21   that he is in danger of continued physical and sexual assault at RJD and other California
22   correctional institutions. (Id. at 20.) He seeks placement in a safe federal institution, review
23   of prior rules violations, restoration of custody credits, and the return of his property. (Id.)
24   For the reasons stated below, the Court DISMISSES the Petition without prejudice.
25   I.      BACKGROUND
26           Petitioner contends that he has been physically and sexually assaulted by staff, has
27   been assaulted by other inmates at the behest of staff, has been denied fair hearings and the
28   right to appeal in connection with falsified rules violations, has had his property confiscated

                                                      1
                                                                                               20cv10
 1   or given away, has falsely been labeled a sex offender or child molester by staff, and has
 2   suffered seizures due to his treatment and the lack of ADA compliance, noting that he is in
 3   a wheelchair and suffers from numerous physical impairments. (Pet. at 1–20.) Petitioner
 4   seeks injunctive relief and a temporary restraining order, arguing that he is in danger of
 5   continued physical or sexual assault by inmates at numerous institutions including RJD,
 6   that he should have custody credits restored, his property returned, have the rules violations
 7   and classifications independently reviewed, and should be placed in “safe” federal custody.
 8   (Id. at 20.)
 9   II.    LEGAL STANDARD
10           “[W]hen a state prisoner is challenging the very fact or duration of his physical
11   imprisonment, and the relief he seeks is a determination that he is entitled to immediate
12   release or a speedier release from that imprisonment, his sole federal remedy is a writ of
13   habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Meanwhile, “a § 1983
14   action is a proper remedy for a state prisoner who is making a constitutional challenge to
15   the conditions of his prison life, but not to the fact or length of his custody.” Id. at 499.
16   III.   DISCUSSION
17          Upon review of the Petition, it appears that habeas corpus is not the proper avenue
18   for Petitioner’s claims. The majority of Petitioner’s claims and his requests for injunctive
19   relief and a temporary restraining order, a move to another facility, return of property, and
20   review of violations and classifications, appear to be challenges to the conditions of his
21   prison life, and would not “necessarily” impact the length of his custody. Nettles, 830 F.3d
22   v. Grounds, 830 F.3d 922, 929 (9th Cir. 2016); see also Preiser, 411 U.S. at 499.
23   Petitioner’s instant claims therefore fall outside the core of habeas corpus and must be
24   brought in section 1983.
25          While restoration of custody credits could conceivably fall within habeas review if
26   it were to result in immediate or earlier release from custody, “[i]f the invalidity of the
27   disciplinary proceedings, and therefore the restoration of good-time credits, would not
28   necessarily affect the length of time to be served, then the claim falls outside the core of

                                                    2
                                                                                               20cv10
 1   habeas and may be brought in § 1983.” Nettles, 830 F.3d at 929 (citing Muhammad v.
 2   Close, 540 U.S. 749, 754–55 (2004)). Petitioner does not offer specifics as to the rules
 3   violations suffered or the resultant loss of credits and does not allege that such relief, if
 4   granted, would result in his earlier or immediate release from imprisonment; the record
 5   reflects that Petitioner is serving a sentence of 25 years to life for grand theft auto, a third
 6   strike offense. (See Pet. at 27.)
 7         While Petitioner’s claims, as pled, are not cognizable in habeas review, the Ninth
 8   Circuit has provided that “a district court may construe a petition for habeas corpus to plead
 9   a cause of action under § 1983 after notifying and obtaining informed consent from the
10   prisoner.” Nettles, 830 F.3d at 936 (“‘If the complaint is amenable to conversion on its
11   face, meaning that it names the correct defendants and seeks the correct relief, the court
12   may recharacterize the petition so long as it warns the pro se litigant of the consequences
13   of the conversion and provides an opportunity for the litigant to withdraw or amend his or
14   her complaint.’”) (quoting Glaus v. Anderson, 408 F.3d 382, 388 (7th Cir. 2005)).
15   However, the Court declines to construe Petitioner’s case as a § 1983 action.
16         First, Petitioner has named the warden of the institution where he is currently
17   confined and the State of California as Respondents in this action, but the State of California
18   is not a proper party to a civil rights suit. See Arizonans for Official English v. Arizona,
19   520 U.S. 43, 69 (“§ 1983 actions do not lie against a State.”) (citing Will v. Michigan Dept.
20   of State Police, 491 U.S. 58, 71 (1989)). Moreover, Petitioner does not make any specific
21   allegations against the warden. Instead, with respect to incidents at RJD, for instance,
22   Petitioner generally alleges that “RJD made Dr. Calderon my doctor” despite complaints
23   Petitioner had against him, that he “was physically and sexually assaulted by staff,” that
24   “RJD falsified a RVR,” and that “RJD paid inmates to attack me several times,” without
25   identifying the individuals involved. (Pet. at 13–14). These allegations are insufficient for
26   conversion to a § 1983 action. See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (“The
27   inquiry into causation must be individualized and focus on the duties and responsibilities
28

                                                    3
                                                                                               20cv10
 1   of each individual defendant whose acts or omissions are alleged to have caused a
 2   constitutional deprivation.”) (citing Rizzo v. Goode, 423 U.S. 362, 370–71 (1976)).1
 3          Additionally, a review of Petitioner’s litigation history reflects that “Tremayne Deon
 4   Carroll, also known as Tremaine Carroll, and identified as CDCR Inmate #H-73384, has
 5   had three prior prisoner civil actions dismissed on the ground that they were frivolous,
 6   malicious, or failed to state a claim upon which relief may be granted.” Carroll v. Ahboot,
 7   Civil Case No. 16-cv-01853-LAB-MDD, at *4 (S.D. Cal. Oct. 14, 2016) (Order Denying
 8   Motion to Proceed IFP and Dismissing Action for Failure to Pay Filing Fee and For Lack
 9   of Proper Venue, ECF No. 3 (taking judicial notice of records and proceedings in Southern
10   and Eastern Districts of California).) As such, the Court also declines to convert the Petition
11   into a civil rights complaint because it might expose Petitioner to the PLRA, which would
12   bar him from proceeding in forma pauperis, and would make the civil filing fee payable in
13   full upon filing, unless he demonstrates that he “is under imminent danger of serious
14   physical injury.” See 28 U.S.C. § 1915(g); see also Bruce v. Samuels, ___ U.S. ___, 136
15   S. Ct. 627, 630 (2016).
16   IV.     CONCLUSION AND ORDER
17          Rule 4 of the Rules Governing § 2254 Cases provides that: “If it plainly appears from
18   the petition and any attached exhibits that the petitioner is not entitled to relief in the district
19   court, the judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule
20   4, 28 U.S.C. foll. § 2254. In this case, it is plain from the Petition that Petitioner is not
21
     1
       Petitioner filed the instant habeas Petition on January 2, 2020. (See ECF No. 1.) Petitioner has since
22   submitted a supplemental document to the Petition, which was filed nunc pro tunc on January 10, 2020.
     (See ECF Nos. 2–3.) In the supplemental filing, Petitioner now identifies several correctional officers
23   who he alleges “solicited inmates” to “attack and harm” him, alleges that staff members have filed false
     disciplinary documents because the Warden refuses to transfer him, and requests a temporary restraining
24   order to compel the Warden to force the institutional appeals coordinator to log Petitioner’s grievances;
     Petitioner includes a copy of a Rules Violation Report with a violation date of December 23, 2019 as an
25   exhibit. (See ECF No. 2 at 1-8.) However, the Court takes notice that since the filing of the instant habeas
     action, Petitioner has also filed a separate § 1983 action which appears to include this same supplemental
26   document without the attached exhibit. (Compare ECF No. 2 at 1–4 in Civil Case No. 20-cv-00010-BAS-
     BGS with ECF No. 1 at 9–12 in Civil Case No. 20-cv-00079-BAS-RBM.) Thus, even to the extent the
27   supplemental document to the Petition could potentially cure Petitioner’s failure to name a proper
     Respondent, the Petition also does not appear amenable to conversion to section 1983 because it would
28   be duplicative.

                                                          4
                                                                                                          20cv10
 1   presently entitled to federal habeas relief because he has not alleged that the potential
 2   restoration of custody credits would “necessarily” impact the length of his custody. Nettles,
 3   830 F.3d at 929; see also Preiser, 411 U.S. at 499.
 4         Accordingly, the Petition is DISMISSED without prejudice for failure to state a
 5   cognizable claim on habeas corpus. If Petitioner wishes to challenge the loss of time or
 6   credits affecting the length or fact of his custody, he must file a First Amended Petition no
 7   later than March 9, 2020 that sets forth a cognizable habeas corpus claim. The Clerk of
 8   Court is directed to send Petitioner a blank 28 U.S.C. § 2254 amended habeas petition form
 9   with a copy of this Order.
10         IT IS SO ORDERED.
11

12   DATED: January 16, 2020
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                  5
                                                                                            20cv10
